VEHICLE CONTROL DEVICE, EXHAUST GAS ANALYSIS SYSTEM, VEHICLE CONTROL PROGRAM, AND VEHICLE CONTROL METHOD FOR VEHICLE TESTS IN WHICH A VEHICLE IS CONTAINED IN A SOAK CHAMBER PRIOR TO TESTING



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “the vehicle acquisition unit” should read “a vehicle acquisition unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6 and 10 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aquila (US 20200160622; “Aquila”).

Regarding claim 1, Aquila discloses, in figures 1- 6, a vehicle control device (112, 114) that controls temperature information (¶ 0022, “ambient temperature”, ¶ 0030, “environmental conditions”) for a test vehicle (not enumerated, see figure 5), comprising: a peripheral temperature acquisition unit  (212, 226, 310, 320) configured to acquire a peripheral temperature (¶ 0022, Aquila’s sensor module reads ambient temperature, ¶ 0030, Aquila’s sensor gateway includes a GPS receiver and temperature sensor to ascertain the location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway) of the test vehicle (not enumerated, see figure 5) from a first temperature sensor (212, 310) that is provided outside of the test vehicle (not enumerated, see figure 5); a position information acquisition unit (¶ 0027, “GPS”, ¶ 0030, (312)) configured to acquire multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals”) for the test vehicle (not enumerated, see figure 5) while the test vehicle (not enumerated, see figure 5) is in a parked state (¶ 0003, Aquila’s system has an intended use of monitoring vehicles parked on dealership lots); and a recording unit (228, 322, 117) configured to associate (¶ 0022, ¶ 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) the peripheral temperature (see previous comment) of the test vehicle (not enumerated, see figure 5) with each of the multiple pieces of position information (see previous comment) for the test vehicle (not enumerated, see figure 5) in the parked state (see previous comment), and record the association (¶ 0045, Aquila stores the BHM sensor events).
Examiner notes that the limitations: “in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is tested” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114.

Regarding claim 2, Aquila discloses, in figures 1-6, a vehicle temperature acquisition unit (212, 226) configured to acquire from a second sensor (212) that is mounted in the test vehicle (not enumerated, see figure 5) a vehicle temperature that is a temperature (see figure 2, ¶ 0021-0023, Aquila’s sensor modules including temperature sensors are installed on particular vehicles) of the test vehicle (not enumerated, see figure 5), wherein the recording unit (228, 322, 117) is configured to associate the vehicle temperature of the test vehicle with the peripheral temperature of the test vehicle and the position information for the test vehicle (¶ 0022, 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event), and record the association (¶ 0045, Aquila stores the BHM sensor events).

Regarding claim 3, Aquila discloses, in figures 1-6, a transmitter (216, 218, 220, 302, 304, 306) configured to transmit signals (0033, Aquila’s sensor module transmits data to a sensor gateway over a wireless interface) and a receiver (216, 218, 220, 302, 304, 306) configured to receive signals (see previous comment), wherein one of the transmitter and receiver (302, 304, 306) is provided in the soak chamber or in the test chamber (see comment concerning the intended deployment of the apparatus), and the other of the transmitter and receiver (216, 218, 220) is mounted in the test vehicle (not enumerated, see figure 5), and the position information acquisition unit (¶ 0027, “GPS”, ¶ 0030, (312)) is configured to acquire the multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals”) for the test vehicle (not enumerated, see figure 5) based on identification information (¶ 0043-0045, Aquila’s remote data processing server registers/associates a sensor module with a particular vehicle during configuration. Individual sensor modules wake, capture data and broadcast via well-known wireless interface protocols. Aquila’s gateway listens for predetermined sensor modules and sensor module broadcast. Therefore, Aquila’s sensor module registration and subsequent communication using well-known wireless protocols is evidence Aquila’s devices pair using device identifiers as known from at least Bluetooth and Wifi) contained in the signals received by the receiver (302, 304, 306).
Examiner notes that the limitations: “one of the transmitter and receiver is provided in the soak chamber or in the test chamber” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 4, Aquila discloses, in figures 1-6,  a plurality of the first temperature sensors ((212), see figures 2 and 5, examiner notes Aquila’s sensor modules are installed on multiple vehicles at a car dealership) are provided in the soak chamber (see comment concerning the intended deployment of the apparatus), and the peripheral temperature acquisition unit (212, 226, 310, 320) is configured to acquire the peripheral temperature (¶ 0022, Aquila’s sensor module reads ambient temperature, ¶ 0030, Aquila’s sensor gateway includes a GPS receiver and temperature sensor to ascertain the location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway) of the test vehicle (not enumerated, see figure 5) from the first temperature sensor (212) that is located closest to the test vehicle (¶ 0022, examiner notes Aquila’s temperature sensor installed on a sensor module of a particular vehicle measures the temperature at the particular vehicle) based on the multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals” including GPS sensor data) for the test vehicle (see previous comment) acquired by the position information acquisition unit (¶ 0027, “GPS”, ¶ 0030, (312)).
Examiner notes that the limitation: “in a soak chamber” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 5, Aquila discloses, in figures 1-6, the vehicle temperature acquisition unit (212, 226) is configured to acquire the vehicle temperature (¶ 0022, examiner notes Aquila’s temperature sensor installed on a sensor module of a particular vehicle measures the temperature at the particular vehicle) from the test vehicle (not enumerated, see figure 5) that is parked in a parking lot ((212), see figures 2 and 5, examiner notes Aquila’s sensor modules are installed on multiple vehicles at a car dealership), the position information acquisition unit (¶ 0027, “GPS”, ¶ 0030, (312)) is configured to acquire the multiple pieces of position information see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals” including GPS sensor data) for the test vehicle (see previous comment) while the test vehicle is parked from a global positioning satellite system (see previous comment), and the recording unit (228, 322, 117) is configured to associate (¶ 0022, ¶ 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) the vehicle temperature (see previous comment) of the test vehicle parked in the parking lot (see previous comment) with the multiple pieces of position information acquired from the global positioning satellite coordinates for the test vehicle (see previous comment), and record the association (¶ 0045, Aquila stores the BHM sensor events).

Regarding claim 6, Aquila discloses, in figures 1-6, the recording unit (228, 322, 117) is configured to associate a residual charge of a battery ((210), ¶ 0030, Aquila correlates temperature and fluctuations in battery voltage) that is mounted in the test vehicle (not enumerated, see figure 5) with the peripheral temperature (¶ 0022, Aquila’s sensor module reads ambient temperature, ¶ 0030, Aquila’s sensor gateway includes a GPS receiver and temperature sensor to ascertain the location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway) of the test vehicle (see previous comment) and the multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals” including GPS sensor data) for the test vehicle, and record the association (¶ 0045, Aquila stores the BHM sensor events).

Regarding claim 10, Aquila discloses, in figures 1-6, a tangible, non-transitory computer readable medium (226, 228, 320, 322, 117) storing a vehicle control program that is used for vehicle control in which temperature information for a test vehicle is controlled, and that causes a computer to function (see at least figure 2-3, examiner notes an ordinary skilled artisan would know a processor and memory store computer code to operate a processor controlled apparatus according to its function, ¶ 0028, examiner points to Aquila’s processor and memory used to control the activities of the sensor module as evidence of the relationship between hardware and software) as: a peripheral temperature acquisition unit (212, 226, 310, 320) configured to acquire a peripheral temperature (¶ 0022, Aquila’s sensor module reads ambient temperature, ¶ 0030, Aquila’s sensor gateway includes a GPS receiver and temperature sensor to ascertain the location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway) of the test vehicle (not enumerated, see figure 5) from a first temperature sensor (212, 310) that is provided outside of the test vehicle (see prior comment); a position information acquisition unit (¶ 0027, “GPS”, ¶ 0030, (312)) configured to acquire multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals”) for the test vehicle (see prior comment) while the test vehicle is in a parked state (¶ 0003, Aquila’s system has an intended use of monitoring vehicles parked on dealership lots); and a recording unit (228, 322, 117) configured to associate (¶ 0022, ¶ 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) the peripheral temperature (see prior comment) of the test vehicle with each of the multiple pieces of position information (see prior comment) for the test vehicle in the parked state (see prior comment), and record the association (¶ 0045, Aquila stores the BHM sensor events).
Examiner notes that the limitations: “in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is tested” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 11, Aquila discloses, in figures 1-6, a vehicle control method (¶ 0001, “method for configuring, monitoring and reporting on the health of batteries”) that is used for controlling temperature information for a test vehicle (not enumerated, see figure 5), the method comprising: acquiring a peripheral temperature of the test vehicle (¶ 0022, Aquila’s sensor module reads ambient temperature, ¶ 0030, Aquila’s sensor gateway includes a GPS receiver and temperature sensor to ascertain the location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway) from a first temperature sensor (212, 310) that is provided outside of the test vehicle (see prior comment); acquiring multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data “at predetermined time intervals” including GPS sensor data) for the test vehicle in a parked state (¶ 0003, Aquila’s system has an intended use of monitoring vehicles parked on dealership lots); and associating  (¶ 0022, 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) the peripheral temperature (see prior comment) of the test vehicle (see previous comment) with each of the multiple pieces of position information for the test vehicle (see prior comment), and recording the association (¶ 0045, Aquila stores the BHM sensor events).
Examiner notes that the limitations: “in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is tested” are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aquila (US 20200160622 ; “Aquila) as applied to claim 1 above, and further in view of Venkiteswaran (US 2020044257; “Venkiteswaran”).

Regarding claim 7, Venkiteswaran discloses, in figures 1-6, the recording unit (228, 322, 117) is configured to associate the peripheral temperature (¶ 0022, 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) of the test vehicle (not enumerated, see figure 5) and the multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data, including GPS sensor data, “at predetermined time intervals”) for the test vehicle (see prior comment), and record the association (¶ 0045, Aquila stores the BHM sensor events).
Aquila fails to disclose a system configured to associate fuel data related to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2, a system configured to associate fuel data relating to fuel with which the test vehicle is replenished (¶ 0048, Venkiteswaran’s server receives fuel system data including the location, date, amount and fuel composition of the last refill) with the peripheral temperature of that test vehicle (¶ 0049, Venkiteswaran takes into account temperature ranges the fuel was exposed to when determining decomposition) and the position information for that test vehicle (¶ 0048, Venkiteswaran’s vehicle is detected upon return, polled for fuel system data) and record the association (¶ 0048, Venkiteswaran’s server stores fuel system data in the data store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle fuel data into Aquila’s device for monitoring health metrics of parked vehicles. Doing so increases the efficiency of maintaining vehicle readiness.

Regarding claim 8, Aquila discloses, in figures 1-6, the recording unit (228, 322, 117) is configured to associate the peripheral temperature (¶ 0022, ¶ 0044, Aquila wakes and captures all sensor data, therefore sensor data collected is associated data at this instant in time, ¶ 0030, Aquila’s sensor gateway additionally ascertains location and environmental conditions for all sensor-equipped vehicles within the local range of the gateway to determine when the temperature declines for associated vehicles at the location; ¶ 0045, the gateway creates sensor entry and stores the BHM sensor event) of the test vehicle (not enumerated, see figure 5) and the multiple pieces of position information (see figure 6, ¶ 0044, Aquila’s sensor module captures and broadcasts sensor data, including GPS sensor data, “at predetermined time intervals”) for the test vehicle (see prior comment), and record the association (¶ 0045, Aquila stores the BHM sensor events).
Aquila fails to disclose a system configured to associate fuel data relating to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2 and 4, a system configured to associate tire pressure data showing tire pressures of the test vehicle ((410) see figure 4) with the peripheral temperature of the test vehicle ((425) see figure 4) and the position information for the test vehicle ((405) see figure 4), and record the association ((455) ¶ 0096, Venkiteswaran determines if the tire pressure is outside a specified pressure threshold, the examiner asserts Venkiteswaran’s determination would include a memory storage step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle tire data into Aquila’s device for monitoring health metrics of parked vehicles. Doing so increases the efficiency of maintaining vehicle readiness.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aquila (US 20200160622; “Aquila”) as applied to claim 1 above, and further in view of Giadoumis (Driving and Engine Cycles, 2017; "Giadoumis").

Regarding claim 9, Aquila fails to disclose a chassis dynamometer and exhaust gas analysis device.
However, Giadoumis teaches a chassis dynamometer on which the test vehicle is mounted (p. 91, ¶ 3, examiner notes the EPA adopted driving cycle testing using chassis dynamometer in 1969); and an exhaust gas analysis device configured to analyze exhaust gas from the test vehicle (p. 91, ¶ 4, examiner notes the standard for drive cycle testing FTP-72 included NOx emission measurement using chemiluminesccnce in 1973, this cycle includes a cold-started ‘transient’ phase after overnight parking; p. 92, ¶ Giadoumis’ soak should be in a temperature range of 68-86°F and last 12 hours).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Giadoumis’s scheme of emission testing vehicles using a chassis dynamometer and exhaust gas analysis device into Aquila’s scheme of monitoring health metrics of parked vehicles to emission test vehicles with a monitored cold soak interval since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so improves the real-world emission picture by providing emission data for vehicles that have been parked overnight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856